647 So.2d 182 (1994)
Patrick J. BRIGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3533.
District Court of Appeal of Florida, First District.
June 29, 1994.
Nancy A. Daniels, Public Defender, Phil Patterson, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Thomas Falkinburg and Amelia L. Beisner, Asst. Attys. Gen., Tallahassee, for appellee.
PER CURIAM.
The defendant committed an aggravated battery when he was 17 years old. By the time he was sentenced, the defendant was already 19, and the trial court decided to impose adult sanctions. On appeal, the defendant challenges the imposition of adult sanctions as well as his responsibility for restitution to be paid "as directed by your probation officer."
We affirm the imposition of adult sanctions, finding that the trial court's written order satisfies the requirements of section 39.059(7), Florida Statutes (1993). Concerning restitution, however, it was improper for the trial court to delegate to the probation officer the responsibility for fashioning a payment plan. See Thomas v. State, 635 So.2d 1009 (Fla. 1st DCA 1994); White v. State, 606 So.2d 1265 (Fla. 1st DCA 1992). Consequently, we remand the case for further proceedings so that the trial court may fashion a plan for payment of restitution.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
MINER, WEBSTER and DAVIS, JJ., concur.